                                                                           ClFRK'
                                                                                S OFFICE U,S.DISI OA UX
                                                                                  AT FtC'
                                                                                        ,t
                                                                                         '
                                                                                         ,%'QKE.VA
                                                                                        û:
                                                                                         7I$
                                                                                           .F
                                                                                            .
                                                                                            -!:
                                                                                              -
                                                                                              L
                                                                                              l
                       IN TIIE UNITED STATESDISTRICT COURT                         DE2 1j 2q
                                                                                           k.18
                      FO R TH E W ESTER N DISTR ICT O F W R GINIA
                                  R OA N OK E DIV ISION                          JULIA $r''
                                                                                          Q'L. IC
                                                                                BY:


R ANDY SANCHEZ,                                   CivilA ction No.7:18-cv-00575
   '                                                                       #'
      Plaintiff,
                                                  M EM O R AND UM O PINIO N
V.
                                                  By: Glen E.Conrad
J.M .GIBSO N ,                                    SeniorUnited StategDistrictJudge
       Defendantts),


       Plaintiff,proceeding pro K ,tsleda civilrightscomplai
                                 .                         nt,pursuantto42U.S.C.51983.
By Orderentered N ovem ber l6,2018,the courtdirected plaintiffto subm itw ithin 20 daysfrom

the date ofthe Ordera statem entofassets,an inm ate accountform ,and a certified copy of

plaintiffstrustfund accountstatem entforthesix-m onth period im m edidately preceding the

iling ofthe complaint,obtained from the appropriate prison officialofeach prison atw hich

plaintiffisorw asconfined during thatsix-m onth period.Plaintiffw asadvised thatafailureto

complywouldresultindismissalofthisactionwithoutprejudice.
       Morethan20dayshaveelapsed,andplaintiffhasfailedyocomplywiththedescribed
conditions.Accordingly,thecourtdismissestheactionwithoutprejudiceandstrikesthecase
from the active docketofthe court. Plaintiffm ay retile the claim s in a separate action once

plaintiffisprepared to com ply w ith the noted conditions.

       The Clerk isdirected to send a copy ofthisM em orandum Opinion and accom panying

Ordertoplaintiff.

       ENTER:ThislV           dayofDecember,2018.

                                                     SeniorUnited StatesD istrictJudge
